Order entered September 10, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00777-CV

                   IN RE JAY SANDON COOPER, Relator

           Original Proceeding from the County Court at Law No. 6
                            Collin County, Texas
                    Trial Court Cause No. 006-86065-2019

                                     ORDER
                   Before Justices Schenck, Nowell, and Garcia

      It has come to the Court’s attention that relator has been deemed a vexatious

litigant and is subject to a prefiling order, but the Court does not have an order

from the local administrative judge allowing the filing of this original proceeding.

See TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.101, 11.102. Accordingly, pursuant

to section 11.1035 of the Texas Civil Practice and Remedies Code, this original

proceeding is STAYED, and will be dismissed without further notice unless, no

later than September 21, 2021, relator obtains an order from the appropriate local

administrative judge permitting the filing of this original proceeding and files the
order with this Court. See id. 11.035(b); see also Cooper v. McNulty, No. 05-15-

00801-CV, 2016 WL 6093999, at *3 (Tex. App.—Dallas Oct. 19, 2016, no pet.)

(mem. op.) (original proceeding for writ of mandamus is civil proceeding even if it

arises from criminal proceeding); In re Rodriguez, No. 04-20-00322-CV, 2020 WL

4483663, at *1 (Tex. App.—San Antonio Aug. 5, 2020, orig. proceeding) (mem.

op. per curiam) (dismissing original proceeding for writ of mandamus on ground

relator filed without permission of local administrative judge).



                                              /s/   DENNISE GARCIA
                                                    JUSTICE